Citation Nr: 0518552	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES


1. Entitlement to service connection for a back disability.

2   Entitlement to service connection for disability of the 
shoulders.

3. Entitlement to service connection for disability of the 
elbows.

4.   Entitlement to service connection for tinnitus.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

6.  Entitlement to an initial compensable evaluation for a 
disability of the knees.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from January 1952 to October 
1953.  The record shows he received several medals including 
the Combat Infantryman Badge (CIB) and the Purple Heart 
Medal.  This appeal arises from a November 2001 rating 
decision of the Sioux Falls, South Dakota Regional Office 
(RO).  

In February 2004, the Board remanded this claim to the RO for 
additional development.  While the case was in remand status, 
service connection was granted for bilateral hearing loss and 
for a disability of the knees.  The case has been returned to 
the Board and is ready for further review. 

The issues of entitlement to an initial compensable 
evaluation for bilateral hearing loss and of entitlement to 
an initial compensable evaluation for a disability of the 
knees are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was exposed to combat while stationed in 
Korea.  His back disability is shown to be related to his 
service. 

3.  The veteran's disability of the shoulders is not shown to 
be related to service. 

4.  The veteran's disability of the elbows is not shown to be 
related to service. 

5.  The veteran's tinnitus is not shown to be related to 
service.  


CONCLUSIONS OF LAW

1. A back disability was incurred in service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  A disability of the shoulders was not incurred in or 
aggravated by service; and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  A disability of the elbows was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  Tinnitus was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in June 2001 and in 
March 2004, apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
prior to the initial denial of the claim.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service separation examination report, and post 
service medical records, to include reports of VA 
examination.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim on these issues.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

The Evidence

The veteran's service medical records are incomplete and 
believed to be involved in a fire at the NPRC in St. Louis.  
His service discharge examination is of record and shows no 
complaint, diagnosis, treatment or history of a back 
disability, a disability of the shoulders, a disability of 
the elbows or of tinnitus.  His DD Form 214 shows that he 
served in the infantry in the United States Army and received 
several medals including the Korean Service Medal with 2 
Bronze Service Stars, the CIB and the Purple Heart Medal.  

Private treatment records show that in April 1985, the 
veteran complained of swelling of the right elbow.  It was 
noted by way of history that the veteran had fallen about one 
week prior and struck his elbow.  Examination showed an 
obvious effusion and X-rays showed a very small chip fracture 
of the loecranon.  The finding was, contusion to the right 
elbow with chip fracture and secondary effusion.  

In a July 2001 statement a private examiner opined that the 
veteran's condition could be from a service related injury.  
No specifics were given.  

In a statement received in August 2001, the veteran's wife 
noted that he has had trouble with his back and has gone to a 
chiropractor many times for relief.  

In October 2001, the veteran underwent a VA audiometric 
examination.  The claims file and medical records were 
reviewed by the examiner.  The veteran reported being exposed 
to excessive noise in service due to 75MM recoilless rifle 
and ammunition as a gunner.  He also noted being exposed to 
exploding enemy mortar shells.  He reported having occasional 
tinnitus of the left ear which began approximately 10 years 
prior.  The tinnitus was described as a high-pitched sound.  
The examiner opined that it was less likely that tinnitus was 
due to military noise exposure.  It was noted that no pre-
enlistment or separation examination was available, and that 
considering his life time exposure to noise as a farmer after 
service it is less likely that tinnitus could be attributed 
to military service.  

In a February 2003 letter, the private examiner who had 
offered the above noted opinion in July 2001, stated that the 
veteran was seen on three occasions for low back pain in 
December 2001.  It was reported that the veteran occasionally 
suffers from insidious exacerbation of lumbosacral 
subluxation due to osteoarthritis/degenerative changes of the 
intervertebral disc causing local pain from inflammation and 
muscle hypertonicity.  It was also noted that in March 2001, 
the veteran was treated for an exerbation of lumbosacral 
subluxation with pain/strain symptoms.  

Private records received at the RO in March 2003 show that 
the veteran was treated in December 2002 for left shoulder 
pain.  He denied a specific injury but felt it could be due 
to harvesting over the past several weeks.  The diagnosis 
was, acute pain in the right (sic) shoulder, possibly due to 
overuse.  He was treated again that same month for left 
shoulder pain.  X-rays showed a small metallic opacity.  The 
examiner noted that the veteran had suffered a shrapnel wound 
to the left side of the face and that it was possible that a 
small piece of shrapnel was in the shoulder.  The examiner 
stated that it is not likely that it plays any part in his 
current complaint.  In January 2003, it was noted that the 
veteran's MRI showed degenerative changes of the acrovicualar 
joint.  

Private records received at the RO in March 2003 show that in 
February 2001, the veteran was treated for pain in the left 
iliac region of the spine.  He reported twisting his back a 
few days prior and that he had had trouble with it since 
then.  One week later that same month, the veteran complained 
of pain in the left sacroiliac.  Limited range of motion was 
noted.  The veteran was also seen in September 2002 for low 
back pain.  

In October 2004, the veteran was examined by VA.  The claims 
file was reviewed by the examiner.  The veteran reported 
having problems with his lower back, elbows and shoulders 
which he stated dated back to service.  He reported that his 
problems were due to carrying a heavy rifle up and down 
hills.  Examination of the shoulders showed no tenderness, 
redness or swelling.  The veteran had decreased motion of the 
shoulders.  The examiner diagnosed, bilateral shoulder pain, 
and the examiner opined that there was very little evidence 
provided to support the claim that a shoulder disability is 
related to service and that therefore it is less likely to be 
related to military service.  

On examination of the elbows, the examiner noted that there 
was no tenderness, swelling or redness.  Flexion was to 140 
degrees bilaterally.  The diagnosis was, bilateral elbow 
pain. The examiner stated that there is very little evidence 
to support the veteran's claim of service incurrence, and 
that therefore it is less likely related to his military 
service.  

Examination of the spine showed mild tenderness overlying the 
lower lumbar vertebrae.  Flexion was to 60 degrees; extension 
was to15 degrees.  Mild muscle spasm was noted.  The 
diagnosis was, chronic low back pain.  It was opined that the 
low back pain is at least as likely as not related to the 
veteran's active duty service.  

In December 2004, the veteran underwent a VA audiological 
examination.  The claims file was reviewed.  The examiner 
noted that the separation examination physical had been 
reviewed.  The veteran reported having intermittent bilateral 
tinnitus within the last ten years.  The examiner stated that 
this would indicate that tinnitus began approximately 34 
years after his time in service.  It was opined that 
therefore tinnitus is less likely than not related to 
military noise exposure.  

Discussion

The veteran's service medical records are incomplete, having 
been involved in a fire at the National Personnel Records 
Center records center in 1973.  The Board recognizes that 
there is a heightened obligation to assist the appellant in 
the development of his case, a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The veteran contends that he has a back disability, a 
shoulder disability and a disability of the elbows due to 
carrying a rifle and ammunition up and down hills while he 
was in Korea.  He states that he has tinnitus due to firing 
of rifles without ear protection and being close to enemy 
mortar shells exploding.  

The veteran's records support the finding that he was exposed 
to combat during service.  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 38 U.S.C.A. § 
1154(b) (West 2002).  The Court has held that 38 U.S.C.A. § 
1154 does not alter the fundamental requirement of a medical 
nexus to service.  Although 38 U.S.C.A. § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected, it does 
considerably lighten the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in or 
aggravated by combat service. Nevertheless, there must still 
be sufficient evidence of a nexus between the in-service 
event and current disability.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

A Back Disability

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

A VA examiner has opined that the veteran's back pain is at 
least as likely as not related to service.  While the VA 
examiner did not diagnose a specific low back disability, the 
record shows that the veteran has been diagnosed with a back 
disability by a private examiner, specifically, 
osteoarthritis/degenerative changes of the intervertebral 
disc.  The examiner stated that this was causing pain.  The 
Board finds that the VA medical opinion has great evidentiary 
weight.  The VA examiner reviewed the veteran's medical 
records, including the service medical records, and examined 
the veteran as well.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The VA examiner has connected the veteran's back 
complaints to service. Thus the Board finds that the evidence 
when looked at in its totality reasonably supports a finding 
that service connection for a low back disability is 
warranted.  



A Disability of the Shoulders

As previously noted the Board is charged with the duty to 
assess the credibility and weight to be given to the 
evidence.  Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Court has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Recent private records show that the veteran has degenerative 
changes in the acromioclaicular joint.  On VA examination in 
October 2004, the examiner diagnosed bilateral shoulder pain 
and opined that this was not related to service since there 
was little evidence to support such a claim.  This opinion 
was reached after a review of the claims file and examining 
the veteran.  The Board finds the VA medical opinion to have 
great evidentiary weight.  The VA examiner is competent to 
render a medical opinion as to the etiology of the shoulder 
disability and an opinion as to whether it is related to the 
veteran's period of service. See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The VA examiner reviewed the veteran's 
medical records, including the service medical records, and 
examined the veteran as well.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

There is no competent evidence (medical opinion) of record 
associating the shoulder disability with the veteran's period 
of service.  In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), the Federal Circuit indicated that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  In the present case, the veteran has not 
submitted evidence of a connection between the veteran's 
service and this disability.  The Board also notes that in 
Wade v. West, 11 Vet. App. 302 (1999), the Court held that 38 
C.F.R. § 1154(b) does not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  The 
evidence does not support a finding that service connection 
is warranted and the claim will be denied.  

A Disability of the Elbows

Private records show that the veteran has been diagnosed with 
a chip fracture of the right elbow and effusion.  On VA 
examination in October 2004, the examiner diagnosed bilateral 
elbow pain, and opined that this was not related to service 
since there was little evidence to support such a claim.  
This opinion was reached after a review of the claims file 
and examining the veteran.  It stands uncontradicted in the 
record.  The Board is charged with the duty to assess the 
credibility and weight to be given to the evidence.  Klekar 
v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The Board finds that the VA 
medical opinion to have great evidentiary weight.  The VA 
examiner is competent to render a medical opinion as to the 
etiology of the elbow disability and an opinion as to whether 
it is related to the veteran's period of service. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  As noted, the 
VA examiner reviewed the veteran's medical records, and 
examined the veteran as well.  There is no competent evidence 
(medical opinion) of record to the effect that the elbow 
disability is associated with the veteran's period of 
service.  In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), the Federal Circuit indicated that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  In the present case, the veteran has not 
submitted evidence of a connection between the veteran's 
service and his tinnitus. The Board also notes that in Wade 
v. West, 11 Vet. App. 302 (1999), the Court held that 38 
C.F.R. § 1154(b) does not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.



Tinnitus

The medical evidence of record does not associate or relate 
the current diagnosis of tinnitus to the veteran's period of 
service.  In fact, there is medical evidence of record to the 
effect that the veteran's current tinnitus is not related to 
the noise exposure of rifle fire in service.  On VA 
examination in October 2001 and also in December 2004, the VA 
examiners concluded that there was no relationship between 
the current diagnosis of tinnitus and the veteran's period of 
service.  Rationale was provided for the opinions and the 
claims file had been reviewed by the December 2004 examiner.  

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Board finds that the VA medical 
opinions have great evidentiary weight.  The December 2004 VA 
examiner reviewed the veteran's medical records, and examined 
the veteran as well.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

There is no competent evidence (medical opinion) of record to 
the effect that tinnitus is associated with the veteran's 
period of service.  In Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), the Federal Circuit indicated that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  In the present case, 
the veteran has not submitted evidence of a connection 
between the veteran's service and his tinnitus. The Board 
also notes that in Wade v. West, 11 Vet. App. 302 (1999), the 
Court held that 38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.

The Board has also considered the veteran's own assertions 
that his shoulder disability, elbow disability and tinnitus 
were caused by events in service.  The Board finds that such 
assertions as well as the statement offered by his wife are 
afforded no probative weight in the absence of evidence that 
the veteran or his wife have the expertise to render opinions 
about medical matters.  Although the veteran and other lay 
persons are competent to testify as to his in- service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 1992).  The 
evidence does not reflect that the veteran or his wife 
possess medical knowledge which would render their opinions 
as to etiology and a medical diagnosis competent.  

It is noted that a private examiner has submitted a July 2001 
statement that the veteran's condition could be from a 
service related injury. The Board finds that this statement 
has no probative value since it is general in nature without 
identifying any specific condition, speculative and 
unsupported by rationale or examination findings.  Thus it 
cannot serve as a basis for granting any benefit sought.  

The Board notes that a diagnosis of pain is not a disability 
which has resulted from an injury or a disease.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  Regardless, service 
connection is not warranted for the claimed disabilities 
because the claims file does not contain competent medical 
evidence indicating that any condition (such as it is) except 
the back disability was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a  shoulder disability, elbow 
disability and tinnitus is not warranted, since the only 
competent medical evidence is against a relationship between 
the current findings and service.  The Board concludes that 
the preponderance of the evidence of record is against the 
veteran's claims and they are denied.


ORDER

Service connection for a back disability is granted.

Service connection for disability of the shoulders is denied.

Service connection for disability of the elbows is denied.

Service connection for tinnitus is denied.


REMAND

The veteran was granted service connection for bilateral 
hearing loss and for a disability of the knees in February 
2005.  Both disabilities were assigned noncompensable 
evaluations.  In his March 2005 argument, the veteran's 
representative addressed the issues of entitlement to initial 
compensable evaluations for a bilateral knee disability and 
for bilateral hearing loss.  The representative cited Ab v. 
Brown, 6 Vet. App. 35, 38 (1993) regarding these issues.  The 
Board construes this as a notice of disagreement with the 
noncompensable evaluations assigned when service connection 
was granted.  See 38 C.F.R. § 20.201.  As such, the Board has 
jurisdiction over these issues, pending the issuance of a SOC 
to the appellant and receipt of his timely appeal in response 
thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:  


The RO should take appropriate steps in 
order to provide the veteran with a 
statement of the case as on the issues of 
whether increased initial compensable 
ratings are warranted for a bilateral 
knee disability and for bilateral 
defective hearing. 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2004).


Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


